Name: 91/539/EEC: Commission Decision of 4 October 1991 laying down implementing rules for Decision 91/426/EEC (Animo)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  information and information processing;  business organisation;  agricultural activity
 Date Published: 1991-10-25

 Avis juridique important|31991D053991/539/EEC: Commission Decision of 4 October 1991 laying down implementing rules for Decision 91/426/EEC (Animo) Official Journal L 294 , 25/10/1991 P. 0047 - 0048 Finnish special edition: Chapter 3 Volume 39 P. 0122 Swedish special edition: Chapter 3 Volume 39 P. 0122 COMMISSION DECISION of 4 October 1991 laying down implementing rules for Decision 91/426/EEC (Animo) (91/539/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 91/174/EEC (2), and in particular Article 20 (3) thereof, Having regard to Council Directive 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3), as amended by Decision 91/133/EEC (4), and in particular by Article 37 (2) thereof, Whereas on 19 July 1991 Commission adopted Decision 91/398/EEC (5) on a computerized network linking veterinary authorities (Animo) and on 22 July 1991 Decision 91/426/EEC (6) laying down the details of the Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo), Whereas it is appropriate to lay down rules for financial allocations and in particular the distribution between the Member States of the Community's financial contribution and the conditions for advance payments to Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community's financial contribution shall be shared out between the Member States depending on the number of units, within the meaning of Article 1 of Decision 91/398/EEC, and in the following manner: - Belgium 35 units, - Denmark 25 units, - Germany 499 units, - Greece 75 units, - Spain 499 units, - France 120 units, - Ireland 40 units, - Italy 499 units, - Luxembourg 2 units, - Netherlands 50 units, - Portugal 35 units, - United Kingdom 120 units. Article 2 1. The reimbursements to Member States as referred to in Article 2 (1) of Decision 91/426/EEC shall not include VAT. 2. The supporting documents referred to in Article 2 of Decision 91/426/EEC shall comprise: - the purchase invoices or certified copies thereof; such invoices may not be dated earlier than 1 January 1991, - the identity of the service responsible for the purchase and the inventory number of the equipment, - confirmation that the transmission connections are operational. Article 3 Member States can obtain an advance payment of 50 % of the Community contribution, provided they present to the Commission, before 1 December 1991, confirmation of an order by the vendor of the equipment referred to in Article 2 (2) of Decision 91/398/EEC. Article 4 The Commission can carry out checks to ensure that the equipment is in place and is functioning properly. The absence of equipment and any anomalies found will be reported on to the competent authority. This may lead to reimbursement of all or part of the Community financial contribution, in proportion to the number of pieces of equipment eligible within the meaning of Article 2 of Decision 91/398/EEC and the consequences for the functioning of the network. Article 5 This Decision is addressed to the Member States. Done at Brussels, 4 October 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 85, 5. 4. 1991, p. 37. (3) OJ No L 224, 18. 8. 1990, p. 19. (4) OJ No L 66, 13. 3. 1991, p. 18. (5) OJ No L 221, 9. 8. 1991, p. 30. (6) OJ No L 234, 28. 8. 1991, p. 27.